DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the preliminary amendment filed 12/03/2020.  Claims 1-9 and 16-29 are pending while claims 10-15 and 30-38 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 16-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0167120 to Sarikaya (Sarikaya).
In reference to claim 1, Sarikaya teaches an apparatus (FIG. 1, 2 and 5-8) comprising a body (condenser 16, FIG. 1) configured to receive heat from a fluid (condenser is inherently configured to receive heat from a fluid flowing through said condenser); at least one thermoelectric generator (TEG) (100, FIG. 1 and 2; 17, FIG. 8) having a first end and a second end (FIG. 1), the first end of the at least one TEG being thermally coupled to the body (FIG. 8) and configured to receive at least a portion of the heat from the fluid (FIG. 8; par 0065); and at least one thermoelectric cooler (TEC) (200, FIG. 2) having a first end and a second end (FIG. 2), the second end of the at least one TEC (200, FIG. 2) being thermally coupled to the second end of the at least one TEG (100, FIG. 2; par 0059), the at least one TEC being configured to receive electric power, which causes the first end of the at least one TEC to heat and the second end of the at least one TEC to cool (inherent in the structure of TEC 200, FIG. 2) such that the second end of the at least one TEC extracts heat from the second end of the at least one TEG (par 0059; FIG. 2).
	In reference to claim 2, Sarikaya teaches the apparatus as explained in the rejection of claim 1, and Sarikaya additionally teaches at least one thermally conductive member (FIG. 2 and par 0059; in order to exchange heat between 100 and 200, a thermally conductive member must connect the TEC and TEG).
In reference to claim 3, Sarikaya teaches the apparatus as explained in the rejection of claim 2, and Sarikaya additionally teaches wherein the at least one TEG is thermally coupled to a first side of the thermally conductive member, and the at least one TEC is thermally coupled to a second side of the thermally conductive member (inherent in the structure of FIG. 2 and par 0059; in order to exchange heat between 100 and 200, a thermally conductive member must connect the TEC and TEG).
In reference to claim 4, Sarikaya teaches the apparatus as explained in the rejection of claim 2, and Sarikaya additionally teaches wherein the at least one TEG is positioned between and coupled to the body and the at least one thermally conductive member (inherent in the structure of FIG. 2 and 8; par 0059 and 0065; TEG 100, 17 exchanges heat with 200 and 16).
In reference to claim 5, Sarikaya teaches the apparatus as explained in the rejection of claim 1, and Sarikaya additionally teaches at least one temperature sensor (thermostat, par 0063 and 0064).
In reference to claims 16-21, they claim the method of providing and configuring the apparatus of claims 1-5, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 1-5 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
In reference to claims 22, 23, 25 and 26, they claim similar limitations to claim 1 above, thus said claims are rejected in a similar manner, as explained in detail above.
In reference to claim 24, Sarikaya teaches the apparatus as explained in the rejection of claim 22, and Sarikaya additionally teaches wherein the heat source includes a kiln (intended use recitation; the structure of FIG. 1, 2 and 5-8 is capable of being used to cool a kiln).
In reference to claim 27 and 28, they claim similar limitations to claim 5 above, thus said claims are rejected in a similar manner, as explained in detail above.
In reference to claim 29, Sarikaya teaches the apparatus as explained in the rejection of claim 22, and Sarikaya additionally teaches wherein, in response to detecting that the temperature of the surface of the heat source is greater than a predetermined temperature limit, an electric current is provided to the thermoelectric generator such that the first end is cooled and the second end is heated (inherent in the structure of TEG; Peltier devices are capable of both cooling and heating, accomplished by switching the direction of current that is provided to the device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya in view of U.S. Patent Application Publication 2012/0204577 to Ludwig (Ludwig).
In reference to claim 6, Sarikaya teaches the apparatus as explained in the rejection of claim 5, but does not teach wherein the at least one temperature sensor is positioned adjacent to one of the first end and the second end of the at least one TEG, the at least one temperature sensor being configured to measure a temperature of condenser at the position adjacent to one of the first end and the second end of the at least one TEG.  Ludwig discloses a modular cooling system of electronics (FIG. 37 and 38; par 0404 and 0405) wherein the at least one temperature sensor is positioned adjacent to one of the first end and the second end of the at least one TEG (a series of thermoelectric structures adjacent each other in a single device may be each a TEG or TEC and may also sense temperature, and may switch from cooling/heating to sensing temperature; par 0404 and 0405), the at least one temperature sensor being configured to measure a temperature of condenser at the position adjacent to one of the first end and the second end of the at least one TEG (par 0404 and 0405) in order to provide a multi-purpose thermoelectric devices which can switch from generating power to cooling to measuring temperature (par 0097).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sarikaya, to have the at least one temperature sensor positioned adjacent to one of the first end and the second end of the at least one TEG, the at least one temperature sensor being configured to measure a temperature of condenser at the position adjacent to one of the first end and the second end of the at least one TEG, as taught by Ludwig, in order to provide a multi-purpose thermoelectric devices which can switch from generating power to cooling to measuring temperature.
In reference to claim 7, Sarikaya teaches the apparatus as explained in the rejection of claim 5, but does not teach wherein the at least one temperature sensor is positioned adjacent to one of the first end and the second end of the at least one TEC, and configured to measure a temperature of condenser at the position adjacent to one of the first end and the second end of the at least one TEC.  Ludwig discloses a modular cooling system of electronics (FIG. 37 and 38; par 0404 and 0405) wherein the at least one temperature sensor is positioned adjacent to one of the first end and the second end of the at least one TEC (a series of thermoelectric structures adjacent each other in a single device may be each a TEG or TEC and may also sense temperature, and may switch from cooling/heating to sensing temperature; par 0404 and 0405) and configured to measure a temperature of condenser at the position adjacent to one of the first end and the second end of the at least one TEC (par 0404 and 0405) in order to provide a multi-purpose thermoelectric devices which can switch from generating power to cooling to measuring temperature (par 0097).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sarikaya, to have at least one temperature sensor is positioned adjacent to one of the first end and the second end of the at least one TEC, and configured to measure a temperature of condenser at the position adjacent to one of the first end and the second end of the at least one TEC, as taught by Ludwig, in order to provide a multi-purpose thermoelectric devices which can switch from generating power to cooling to measuring temperature.
In reference to claim 8, Sarikaya teaches the apparatus as explained in the rejection of claim 5, but does not teach wherein the at least one temperature sensor is embedded within the body.  Ludwig discloses a modular cooling system of electronics (FIG. 37 and 38; par 0404 and 0405) wherein the at least one temperature sensor is embedded within the body (a series of thermoelectric structures adjacent each other in a single device may be each a TEG or TEC and may also sense temperature, and may switch from cooling/heating to sensing temperature; par 0404 and 0405) in order to provide a multi-purpose thermoelectric devices which can switch from generating power to cooling to measuring temperature (par 0097).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sarikaya, to have the at least one temperature sensor is embedded within the body, as taught by Ludwig, in order to provide a multi-purpose thermoelectric devices which can switch from generating power to cooling to measuring temperature.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya.
In reference to claim 9, Sarikaya teaches the apparatus as explained in the rejection of claim 1, but does not teach first, second, and third thermally conductive members; a second TEC, a second body and a second TEG.  Although Sarikaya did not disclose a plurality of conductive members, TECs, heat emitting bodies and TEGs, the court holds that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, by duplicating the structure that is explained in the rejection of claim 1 above, the cooling capacity of the entire system is improved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
6/17/2022